DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/179,471 application filed February 19, 2021.  Claims 1-17 are pending and have been fully considered.  

Claim Objections
Claims 1, 6, 11, 12, 14, and 16 are objected to because of the following informalities:  Claim 1 recites “the lower portion of the piston body” (see line 16) and “the upper and lower portions of the piston body” (see line 18).  These recitations lack antecedent basis.  Examiner suggests amending these to read --the lower part of the piston body-- and “the upper and lower parts of the piston body” for consistency.    Appropriate correction is required.
Claim 6 recites “the outer weld joint” in line 2.  There is insufficient antecedent basis in the claim.  Examiner suggest amending this to read --[[the]] an outer weld joint--.
Claim 11 is objected to as the claim ends without a period.
Claims 12, 14, and 16 recite “the second keystone ring groove”.  There is insufficient antecedent basis for this element.  Examiner suggests amending these limitations to read --the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the Specification fails to mention or further describe the friction weld curls as presented in the claims.  While curls are shown in the originally filed figures, there is no other teaching of the weld curls in the Disclosure.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the weld curls must be shown or the feature(s) canceled from the claim(s).  While it is appreciated that the weld curls are shown in the figures, there is no reference number to this element, and no further description in the Disclosure. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “the friction weld” in line 1, and "the weld flash" in line 3.  There is insufficient antecedent basis for these limitations in the claim.  Examiner suggests amending the former to read --the friction weld joint--.   
Further, Claim 4 recites that “the friction weld in the ring belt includes weld curls disposed in the cooling gallery and projecting axially of the weld joint”.  “Projecting axially of the weld joint” is grammatically unclear.  Examiner suggests amending this limitation to read --the friction weld in the ring belt includes weld curls disposed in the cooling gallery and projecting axially [[of]] from the weld joint--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribeiro et al. (U.S. Patent No. 6,840,155 “Ribeiro”).
Regarding Claims 1, 2, and 12, Ribeiro discloses a piston for an internal combustion engine, wherein the piston includes a piston body (10) having an upper part (12) and a lower part (14), and an annular cooling gallery (64) formed between the upper part and the lower part (see column 3, lines 37-45) bounded by an outer annular wall portion (joined sections (38), (53)) of the gallery (64), an inner annular wall portion (joined sections (44), (50)) of the gallery (64), an upper wall portion (32) of the gallery joining the inner and outer wall portions at an axially upper end of the gallery (see Figure 2), and a bottom wall portion (58) of the gallery joining the inner and outer wall portions at an axially lower end of the gallery (see Figure 2).  Furthermore, Ribeiro discloses that piston body (10) includes a combustion bowl (36) in an upper surface of the of the piston body spaced radially inward of the annular inner wall portion of the gallery and extending axially below the upper end of the gallery (see Figure 2), wherein the piston body (10) includes a ring belt (38) and at least three ring grooves ((40), (54)) formed in a radially outward surface of the ring belt, including an upper ring groove, a middle ring groove and a lower ring groove (see Figure 2), and wherein the piston body (10) includes a piston skirt (24) and 
Moreover, Ribeiro discloses that the lower part (14) of the piston body includes as a single piece structure the pin bores (30), the skirt (24) and a portion (58) of the cooling gallery (62) (see Figure 4), wherein the upper part (12) and lower part (14) have corresponding joining surfaces (respectively, (42), (46), and (48), (52)) that are secured together by a friction weld joint ((60), (62)) (see column 3, lines 38-40), wherein weld joint ((60), (62)) has friction weld curls projecting radially into cooling gallery (64) (see Figures 2 and 3), joint ((60), (62)) extending through ring belt (38) (see Figure 2), wherein the middle ring groove (lower instance of (40)) includes upper and lower flanks and a base flank extending between the upper and lower flanks, and wherein the upper and lower flanks diverge away from one another from the base flank toward the outer surface of the ring belt in a keystone configuration (see Figures 2 and 3), and wherein the weld joint ((60), (62)) in ring belt (38) is disposed above the lower ring groove (54) and below the upper ring groove (40) (see Figures 2 and 3).  Ribeiro discloses that there is overlap in the axial positions of the friction weld curl and one of the flanks of the second ring groove (see Figures 2 and 3).
Regarding Claim 3, Ribeiro discloses that weld joint ((60), (62)) is closer to the middle groove (40) than it is to the top ring groove (40) (see Figure 2).
Regarding Claim 4, Ribeiro discloses that the friction weld joint ((60), (62)) includes weld curls disposed in the cooling gallery (64) (see Figures 2 and 3) and projecting axially from the weld joint (see Figures 2 and 3), and wherein at least a portion 
Regarding Claim 5, Ribeiro discloses that weld joint ((60), (62)) is spaced above the lower ring groove (54) and spaced below the upper flank of the middle ring groove (40) (see Figures 2 and 3).
Regarding Claim 6, Ribeiro discloses that the joining surface of upper and lower parts of the piston body (respectively, (42), (46), and (48), (52)) includes an outer annular set of joining surfaces ((42), (52)) joined by an outer weld joint extending through the ring belt (see Figures 2 and 3) and a further set of annular inner joining surfaces ((46), (48)) joined by an inner weld joint that is spaced radially inwardly of the weld joint in the ring belt (see Figures 2 and 3).
Regarding Claims 7 and 8, Ribeiro discloses that the inner and outer weld joints lie in different planes, such that an inner weld joint is spaced axially below the outer weld joint (see Figures 2 and 3, and column 2, lines 60-65). 
Regarding Claim 9, Ribeiro discloses that the inner weld joint ((46), (48)) is spaced axially below combustion bowl (36).
Regarding Claim 10
Regarding Claim 15, Ribeiro discloses that the friction weld joint ((60), (62))  includes an inner friction weld joint uniting the joining surfaces ((46), (48)) of the inner wall portions having a weld plane that is axially offset from the weld plane of the outer friction weld joint (see Figures 2 and 3, and column 2, lines 60-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro.
Regarding Claim 11, Ribeiro discloses the invention substantially as claimed, but is silent concerning piston rings disposed within the ring grooves. 
However, Examiner takes Official Notice that it is well known in the art to provide piston rings for the piston grooves for the purpose of sealing the cylinder so that combustion gas generated at the time of ignition does not leak into the opening between the piston and the cylinder.  Inherently, the piston ring will have a similar shape to that of the ring groove, in this case a keystone shape.  Therefore, it would have been obvious to .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Schneider (U.S. Patent No. 8,065,985).
Regarding Claim 13, Ribeiro discloses the invention substantially as claimed, but does not describe that the weld curl overlaps all the flanks of the middle ring groove.
However, Schneider discloses a piston (10) having an upper portion (16) and a lower portion (30), wherein upper portion (16) has an annular rib extending to a free end and lower portion (30) has an annular rib extending to a free end, free ends being attached to one another by a weld joint (see Claim 9, and Figure 2).  Schneider discloses that there is axial overlap of the friction weld curl with all flanks of the middle ring groove (see Figure 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Ribeiro by providing   an axial overlap of the friction weld curl with all flanks of the middle ring groove as described in Schneider in order to facilitate providing a stronger weld joint to the area of the joining surfaces.
Regarding Claim 14
However, Schneider discloses that the plane of the outer friction weld joint extends through one of the flanks of the second ring groove (see Figure 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Ribeiro by extending the outer weld joint through one of the flanks of the second ring groove as described in Schneider in order to facilitate providing a shorter weld joint than if the weld were to extend through the entire side surface of the piston, thereby providing a weld that is easier to accomplish during fabrication.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Hanson (U.S. Patent No. 1,426,072).
Regarding Claim 16, Ribeiro discloses the invention substantially as claimed, including that piston (10) includes a middle, keystone-shaped ring groove (lowermost instance of (40) and a bottom generally rectangular ring groove (54) (see Figures 2 and 3).  Ribeiro does not describe that the upper ring groove is generally rectangular in cross section.
However, Hanson discloses that it is well-known in the art of piston design to provide a keystone shaped ring groove (5), and an upper generally rectangular-shaped ring groove (18).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Ribeiro by providing a generally rectangular-shaped topmost ring groove as described in Hanson in order to facilitate preventing leakage at the point where leakage most commonly occurs and to 
Regarding Claim 17, Ribeiro specifically discloses that third ring groove (54) is closer to the outer weld joint than is the first groove (topmost instance of (40)) (see Figures 2 and 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, various references are cited that provide detail of relevant pistons for internal combustion engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/GRANT MOUBRY/Primary Examiner, Art Unit 3747